DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (US PG Pub. 2014/0220353).
Regarding Claims 1, 2, 3, 9  and 18-20: Kodama et al. disclose a composition for forming an underlayer film for imprints comprising a solvent and a polyfunctional methacrylate (see formula II-2a) which differs from the formula B5 (claimed in claim 20) only by a methyl group off the aromatic ring. Given the similarities between the compound as described by Kodama et al. and those of the instant application it is the Examiner’s position that the compound of Kodama et al. would have the viscosity,  molecular weight, and boiling point as claimed. NOTE: Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).
Regarding Claim 4:  Kodama et al. discloses the invention as described in the rejection of Claim 1.  Kodama further discloses the compound has an Ohnishi parameter of 3.8 or higher ([0062]).  Overlapping ranges are prima facie obvious.
 Regarding Claim 6:  Kodama et al. discloses the invention as described in the rejection of Claim 1.  Kodama further discloses the composition has between .5 and 5% by mass of the composition ([0204]).
Regarding Claim 7:  Kodama et al. discloses the invention as described in the rejection of Claim 1.  Kodama further discloses using the composition in Claim 1 as part of a composition for imprints (Abstract).
Regarding Claim 8:  Kodama et al. discloses the invention as described in the rejection of Claim 7.  Kodama further discloses the curable composition including polyfunctional methacrylates with aromatic rings (see formulas throughout specification).
Regarding Claim 12 and 13:  Kodama et al. discloses the invention as described in the rejection of Claim 7.  Kodama further discloses the composition being used in a method for forming a laminate and the laminate produced (see [0110] and figures 1-4).
Regarding Claims 14 and 15:  Kodama et al. discloses the invention as described in the rejection of Claim 13.  Kodama further discloses the composition may be applied by an inkjet method and baked between 80°C and 120°C ([0111]).
Regarding Claim 16 and 17:  Kodama et al. discloses the invention as described in the rejection of Claim 7.  Kodama further discloses obtaining a pattern on a substrate by an imprint method using the kit of Claim 7 ([0110]-[0111]) and further discloses the method used to form integrated circuits ([0003], equivalent to a circuit board).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/ROBERT J GRUN/Primary Examiner, Art Unit 1744